DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show and clearly label every feature of the invention specified in the claims. Therefore, the “second vial" in claim 1 and 2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Currently the claims require the two vials to be engaged with the vial access device at the same time per claim 2 since the removal of the first vial is not stated; however, the figures only support only a vial access device using singular vial that is able to engage with two different sized vials based on the position of the adaptor. A syringe is shown to be connected to the opposite end receiving the vial. A syringe and a vial have distinct differences namely the syringe has a moveable piston while a vial does not. 

    PNG
    media_image1.png
    735
    1270
    media_image1.png
    Greyscale

Figure 1: non-simultaneous use of first and second vials and labeling of proximal and distal 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
Regarding claim 1 see figure 1 above for distal and proximal interpretation based on applicant’s specification.

Claim Rejections - 35 USC § 112 (a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Case law holds that applicant's specification must be "commensurately enabling [regarding the scope of the claims]" Ex parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1989) otherwise undue experimentation would be involved in determining how to practice and use applicant's invention. Although the statute itself does not use the phrase "undue experimentation", it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation as stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and in In re Wands, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). 

Specifically, in In re Wands the Court set forth a non-exhaustive list of factors to be considered in determining whether undue experimentation would be involved in making and/or using the claimed invention. These factors include, but are not limited to: 
(a) the breadth of the claims; 
(b) the nature of the invention; 
(c) the state of the prior art; 
(d) the level of one of ordinary skill; 
(e) the level of predictability in the art; 
(f) the amount of direction provided by the inventor; 
(g) the existence of working examples; and 
(h) the quantity of experimentation needed to make or use the invention based on the content of the disclosure. 

Applying these factors to claim 2, it is noted that: 
(a) The breath of claim 2 requires engaging a second vial in the first position without mention of the removal of the first vial. (b) The method of the instant application is to engage and to secure the vial to the adapter. (c and d) The prior art teaches a vial adapter that can be used in a fist and second position in order to accommodate different sized vials (Leinsing US 6875205.). (e) Since it is known that the vial adapter maybe moved to different positions, it is predictable. (f and h) The applicant provides no information about how two vials may occupy the same first position at the same time. Claim 2 since it depends on claim 1, which already requires that the first vial is secured to the vial access device. It is therefore unclear how the second vial will occupy the same space.  These factors combine to result in undue experimentation required to obtain or discern how both the first and second vial may same the same space at the same device. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding claim 1, in line 8 “a first vial” it is unclear if the applicant means for two first vials. Suggested wording would be “the first vial”. Claim 2 is also rejected as it depends from claim 1.

Regarding claim 2, in line 1 “a second vial” it is unclear if the applicant means for two second vials as a second vial is already required by claim 1. Suggested wording would be “the second vial”.

Regarding claim 2, lines 1-2 require the adapter to be in a first position when engaged with a second vial; however, per claim 1 the adapter has already been transitioned from the first to the second position per lines 8-9 in claim 1. It is unclear if the first and second vial are occupying the same space as the adapter (14) is within the vial access device (12) though the device has two ends and end with the adapter (14- for accepting vials) and an opposite end in the inner housing (18) and connecter (20, further detailed in Fig 9B which appears to accept a threaded syringe, [0059]). Two vials (the first and second) cannot both occupy the first position at the same time.  Though based on line 8 of the claim 1 the first vial is engaged where the adaptor is meaning they are both occupying the same space.
For the sake of compact prosecution the examiner has interpreted the claim as follows:
A method of using a vial transfer device that can accommodate two different sized vials since the emphasis in the claim appears to be the vial’s size and relation to the adaptor’s position and two vials cannot occupy the same space. The examiner suggests looking at the allowed wording of the parent case for the device language. Additionally, two separate independent claims one for using the larger vial and one for using the smaller vial since two vials cannot occupy the same space and the adaptor position changes might be helpful and provide improved clarity.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leinsing US 6875205.

Regarding claim 1, Leinsing discloses a method for engaging a first vial when the adapter is in a first position, transitioning the adaptor to a second position (Figure 5), and securing a vial in a vial access device (Col 8. 6-21) using the vial access device as detailed below. A vial access device (21) including a vial access housing (23) having a wall (or shroud - 27) defining an elongate opening between an opening proximal end and an opening distal end (Figure 2 below shows an annotated reproduction of Leinsing’s Figure 5 illustrating element 27 having an elongate opening between an opening proximal end and an opening distal end). The vial access housing including a spike (33) and a vial connection element (Figure 3 below shows an annotated reproduction of Leinsing’s Figure 9 illustrating the vial connection element this feature is analogous to reference figure 52 in Figure 5B in the instant application). The vial connection element is attachable to a first vial defining a first vial size to secure the vial access device to the first vial (Figure 5 and 8, element 81 and Col. 8:13-21 which describes vial and vial size and securement). An adapter (31) movable within the elongate opening of the vial access housing (see Figure 10 and 11 to show the adapter position movement). The adapter is transitionable between a first position (Figure 7) where the adapter is adjacent the opening distal end of the vial access housing and the adapter is attachable to a second vial defining a second vial size (Figure 6 illustrates the adapter in distal configuration and Col. 8:13-21 which describes vial and vial size and securement). The second vial size different than the first vial size (Col. 8:13-21). A second position (Figure 5) where the adapter is adjacent the opening proximal end of the vial access housing and the vial connection element of the vial access device is attachable to the first vial (Figure 5 and 8 illustrates the adapter (31) in proximal configuration).


    PNG
    media_image2.png
    454
    344
    media_image2.png
    Greyscale

Figure 2: An annotated reproduction of Leinsing’s Figure 5 illustrating element 27 having an elongate opening between an opening proximal end and an opening distal end


    PNG
    media_image3.png
    268
    641
    media_image3.png
    Greyscale

Figure 3: An annotated reproduction of Leinsing’s Figure 9 illustrating the vial connection element

Regarding claim 2, Leinsing discloses a method for engaging a second vial when the adapter is in a first position and securing a vial in a vial access device (Col 8. 6-21- using the vial access device).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLA E BURNETTE whose telephone number is (571)272-9574.  The examiner can normally be reached on M-S: 0830-1900 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 5712701775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GABRIELLA E BURNETTE/Examiner, Art Unit 3781                                                                                                                                                                                                        
/ARIANA ZIMBOUSKI/Primary Examiner, Art Unit 3781